DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed June 24, 2021.
Claims 5, 8-10, 12, 14-15, 20, 23-25, 27, and 29-45 were previously canceled.
Claims 1, 13, and 16 are currently amended.
Claims 2-4, 6-7, 10-11, 13, 17-19, 21-22, and 25-26 are in their original or a previous presentation.
Claims 1-4, 6-7, 11, 13, 16-19, 21-22, 26, 28, and 46-47 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 11, 13, 16-19, 21-22, 26, 28, and 46-47 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), which is recited as a method, and an apparatus (claim 16), which is recited as a system, where receiving at a device an indication of a medical condition; accessing with the device a database comprising a list of medical conditions, a list of therapeutic treatment options for treating each of the medical conditions, a list of patient characteristics, and a list of modifying factors of each patient characteristic on each therapeutic treatment option; generating at the device an initial therapeutic treatment options list based on the indication of the medical condition, the list of medical conditions and the list of therapeutic treatment options; receiving at the device each of the following patient characteristics: whether a patient associated with the patient characteristics has a renal problem; whether the patient has a liver problem; a co-morbidity of the patient; a genetic variant of the patient; a pharmacological status of the patient with current drugs; and a medication history of the patient; (e) adjusting the initial therapeutic treatment options list so as to generate at the device a final therapeutic treatment options list, wherein adjusting the initial therapeutic treatment options list comprises: (i) using one or more logic trees to identify in the list of modifying factors one or more patient specific modifying factors, the one or more patient specific modifying factors being associated with at least one of the received patient characteristics and at least one therapeutic treatment option in the initial therapeutic treatment options list; and (ii) based on the identified one or more patient specific modifying factors, performing one or more of: (1) a removal of the at least one therapeutic treatment option from the initial therapeutic treatment options list; (2) a replacement of the at least one therapeutic treatment options list with another therapeutic treatment option from the list of therapeutic treatment options; and (3) when the at least one therapeutic treatment option comprises a drug and a dosage regime of the drug, a modification of the dosage regime of the drug of the at least one therapeutic treatment option in the initial therapeutic treatment options list; and displaying on a display of the device the final therapeutic treatment options list.

Step 2A: Prong 1

The claim is directed to a system configured to perform the process of identifying treatment options, which is performed by the system receiving an indication of a medical condition, accessing lists of information, such as: a list of medical conditions; a list of therapeutic treatment options for treating each of the medical conditions; a list of patient characteristics; and a list of modifying factors of each patient characteristic on each therapeutic treatment option, in order to identify possible treatment options. The system identifies the modifying factors using one or more logic trees, which is mental process because it is making a judgment regarding the modifying factors based on a series of evaluations at each decision node in the logic tree. Then the system receives the at least one patient characteristic and patient specific modifying factors, and produce a final list of possible treatment options based on the patient specific data by either removal of the at least one therapeutic treatment option from the list, replacement of the at least one therapeutic treatment options on the list with another therapeutic treatment option; or modification of a dosage regime of a drug included as one of the therapeutic treatment options on the list. Such a process is observing the existing patient data and treatment guidelines and making a judgment based on a comparison of the patient information against the guidelines.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), or 
The limitations that describe the specific type of information to be received and accessed (e.g., indication of a medical condition, list of treatment options, the specific types of data that comprise the patient characteristics, etc.) and the limitations describing the type of data that is to be modified when generating the final list (e.g., removing an option, replacing an option, or modifying a dosage regime for an option) are examples of selecting by type the information to be manipulated. The limitations that describe where to receive the information from or access the information (e.g., accessing the database) are examples of selecting by source the information to be manipulated. Selecting by type or source the information to be manipulated has been determined to be an insignificant extra-solution activity (MPEP 2106.05(g)). 
The step of accessing information from the database is necessary data gathering by retrieving data over a network. Necessary data gathering has been determined to be an insignificant extra-solution activity (MPEP 2106.05(g)). 
The steps of generating at the device the initial therapeutic treatment options list, the patient specific modifying factors list, the final therapeutic treatment options list, and displaying on a display of the device the final therapeutic treatment options list are all limitations that describe necessary outputting of data, which is also an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activities are is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g)).
The steps that describe the type of information to be received and accessed also serve to generally link the application of the abstract idea to the particular field of use of medical diagnostics. The steps that describe where to receive the information from or access the information, as well as all the limitations that recite computer components, 
The steps reciting that the method is “computer-implemented” and the steps reciting the use of computer components in performing the method only serve as mere instructions to apply the abstract idea using a computer (MPEP 2106.05(f)). Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
see specification, par. [0048]-[0052]). Generic computer components or specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a processing device containing a database, which can be a generic computing device (see specification par. [0048]), where the database is accessed by a device, which can be a generic computer or a generically described mobile computing device (par. [0051], “In some embodiments, the client 120 may be, for example, a laptop, a tablet computer, a handheld device such as a mobile telephone, or a computer terminal connected to a server.”). The data accessed by the device is then evaluated to make the judgment based on the data that was input and accessed. Accessing data over a network is a well-understood, routine, and conventional function of a generic computer (MPEP 2106.05(d).II). This is a system of separate devices in communication over a network, in order to implement the mental process and identify treatment options based on the data. Therefore, the system is an ordered combination of generic computer components performing well-understood, routine, and conventional functions of a computer to implement an abstract idea, which is not significantly more than the abstract idea.

Dependent Claim Analysis
Claims 2-4, 6-7, 11, 13, and 46 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-7, 10-11, and 13 recite the same abstract idea of certain methods of a mental process of claim 1.

Claims 2-3 and 11 all recite limitations that amount to selecting by type the data to be manipulated by reciting the specific types of information that are to be used for each of the data categories recited in the independent claims. Selecting by type the data to be manipulated is an insignificant extra-solution activity. Those specific descriptions of the type of information to be manipulated also serve to generally link application of the abstract idea to the particular field of use of medical diagnostics.
Claims 7 and 13 recite limitations that amount to selecting by source the data to be manipulated by stating the logic trees used as part of the analysis should be stored in the database and the patient characteristics should be accessed from the electronic health record. Selecting by source the data to be manipulated is an insignificant extra-solution activity. Those specific descriptions of the sources of some of the information to be manipulated also serve to generally link application of the abstract idea to the particular technological environment of a computer system with a central database in communication with an electronic health record application.
Claims 4 and 6 recite limitations that include descriptions of the use of logic trees to perform the evaluation that has been identified as part of the abstract idea. The basic operation of a logic tree is a series of decisions to be made, where the final judgment is the culmination of all the previous decisions that have been made. This is just a further description of the performance of a mental process because each decision node in the logic tree is a mental process that can be performed by the user. Requiring the use of a logic tree executed by the system just serves as mere instructions to implement the abstract idea using a computer by having the computer make the decisions to navigate the tree.  
Claim 46 recites limitations that describe the modifying factors  as comprising one or more factors based on an effect of at least one or: an additional diagnosis; age; gender; functional severity of a disease; pharmacological status with current drugs; medication history; biophysical information; one or more additional medical conditions; genetic variants; and allergies on the therapeutic treatment options. These are limitations that serve to select by type or source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 17-19, 21-22, 26, 28, and 47 are ultimately dependent from Claim(s) 16 and includes all the limitations of Claim(s) 16. Therefore, claim(s) 17-19, 21-22, 26, 28, and 47 recite the same abstract idea of certain methods of a mental process of claim 16.
Claims 17-19, 21-22, 26, 28, and 47 are system claims ultimately dependent from claim 16 that recite additional functions that are the same or substantially similar to the additional method steps recited in claims 2-4, 6-7, 11, 13, and 46 respectively, and are similarly rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, 10-11, 13, 16-18, 21-22, 25-26, 28, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US PG Pub. 2015/0363559) in view of Higgins (US PG Pub. 2014/0222349), in further view of Kamen (US PG Pub. 2013/0317753).

Claim 1
	Regarding claim 1, Jackson teaches 
A computer-implemented method for providing clinical support, the method comprising:
Abstract, “Systems and methods are described herein for the prioritization of possible treatment options based on biomarkers, such as (but not limited to) tumor and germline-based genomic variants.”
A) receiving at a device an indication of a medical condition
Par. [0077], “at block 506, the routine 500 may receive medical condition data relating to one or more medical conditions such as drug inferred diseased states, medical claims data and/or medical history or diagnoses associated with the patient.”
B) accessing with the device a database comprising a list of medical conditions, a list of therapeutic treatment options for treating each of the medical conditions, a list of patient characteristics, and a list of modifying factors of each patient characteristic on each therapeutic treatment option
Par. [0162], “The characteristics of P may a disease (or indication) I, one or more variants V.sub.0, and the variants may have a reliability and relative abundance in the patient's cells.”
This shows that, in the factors listed below, I.sub.i. is representative of the disease or indication and V.sub.i is representative of the variant.
Par. [0164], “Similarly, the analysis module 260 may retrieve data from the mined databases 220. For example, the analysis module 260 may retrieve data characteristics of each of the biomarkers associated with an indication and/or patient. In some implementations, the data characterization of each biomarker may include at least one of: drugs used in treatment or other treatment methods (D), type of effect (T) (e.g., response, resistance, risk), expected response based on the knowledge of biomarker (S), evidence level (L), such that the analysis module 260 may characterize the biomarker as: B.sub.i=(I.sub.i,V.sub.i,D.sub.i,T.sub.i,S.sub.iL.sub.i).”
Medical conditions are represented by the indication (I), treatment options are represented by drugs used in treatment or other treatment methods (D), patient characteristics are represented by variants (V), and modifying factors are represented by the type of effect (T).
See also, par. [0140].
C) generating at the device an initial therapeutic treatment options list based on the indication of the medical condition, the list of medical conditions and the list of therapeutic treatment options
Par. [0166], “At steps 402 or 502, the analysis module identifies a plurality of treatments associated with the indication and/or biomarker retrieved in step 401 resp. 501.”
D) receiving at the device each of the following patient characteristics: a co-morbidity of the patient; 
Par. [0016], “Consequently, the method may thus provide treatment prioritization taking into account specific types of risk, e.g. adverse events, which the patient would not accept during treatment, for example due to specific patient co-morbidities.”
This shows the system takes into account patient co-morbidities
A genetic variant of the patient 
Par. [0163], “Although referred to as variants V.sub.0, in many implementations, characteristics of other biomarkers may be utilized. Furthermore, in many implementations, the absence of a biomarker may be characterized and utilized for analysis. For example, the absence of a particular protein in a patient that typically is found in other patients with the same indication may be significant, may indicate an underlying genetic or physiological difference in the patient, and may be correlated with differences in treatment outcomes that may be specific to the patient or other patients having the mutation or variation.”
The presence or lack of a variant is a patient characteristic.
A medication history of the patient, and
Par. [0035]-[0036] describes the ability to use past treatment history for a patient when considering whether or not a treatment is suitable for a patient.
Par. [0168], “In some implementations, the applicability of a biomarker is determined by the patient specific data and drug treatments available to the patient.”
This shows that treatment includes medications administered to a patient.
E) adjusting the initial therapeutic treatment options list so as to generate at the device a final therapeutic treatment options list
Par. [0171], “In many implementations, applicability A may be determined for each of a plurality of biomarkers associated with the patient, including biomarkers detected in the patient or expected biomarkers that are not detected in the patient. These thereby determined multiple applicability scores may be aggregated over all applicable biomarkers to generate a score for a specific treatment for the patient, based on their specific physiology and/or genotype.”
Par. [0174], “In some implementations, the treatments are then ranked based on the treatment score t.”
Par. [0175], “At steps 404 or 504, a least a portion of the identified treatments are prioritized response to the determined scores. In some implementations, treatments with lower scores may be ordered lower than treatments with higher scores.”
A prioritized list based on the score t, which is determined by multiplying the applicability of the treatment by the modifying factors (i.e., the treatment effects), is providing a final list where the original list is ordered according to the modifying factors.
The adjusting the initial treatment options list comprising: i) using decision logic to identify in the list of modifying factors one or more patient specific modifying factors, the one or more patient specific modifying factors being associated with at least one of the received one or more patient characteristics and at least one therapeutic treatment option in the initial therapeutic treatment options list
Par. [0171], “In many implementations, applicability A may be determined for each of a plurality of biomarkers associated with the patient, including biomarkers detected in the patient or expected biomarkers that are not detected in the patient. These thereby determined multiple applicability scores may be aggregated over all applicable biomarkers to generate a score for a specific treatment for the patient, based on their specific physiology and/or genotype. In some implementations, the effects are grouped by the above-described type T (e.g., response, resistance, risk) for each drug or treatment, each group being provided with a separate score.”
Par. [0173], “In some implementations, a single treatment score t is determined for each treatment based on the effect of the drug or treatment over each of the above-described types. For example: t(P,D.sub.k)=f[S(P,D.sub.k,Response),S(P,D.sub.k,Resistance),S(P,D.sub.k- ,Risk)]”
Displaying on a display of the device the final therapeutic treatment options list
Par. [0040], “The method may further comprise outputting the treatment option prioritization to a user as a list comprising one or more of the highest ordered treatments, in particular by displaying them on a screen or display or by printing them onto paper. The method may further comprise outputting the treatment contraindication prioritization to a user as a list comprising one or more of the lowest ordered treatments.”

Using one or more logic trees to identify in the list of modifying factors one or more particular modifying factors
ii) based on the identified one or more patient specific modifying factors, performing one or more of: (1) a removal of the at least one therapeutic treatment option from the initial therapeutic treatment options list
Receiving at the device each of the following patient characteristics: whether a patient associated with the patient characteristics has a renal problem; whether the patient has a liver problem; and a pharmacological status of the patient with current drugs
(2) a replacement of the at least one therapeutic treatment option in the initial therapeutic treatment options list with another therapeutic treatment option from the list of therapeutic treatment options
(3) when the at least one therapeutic treatment option comprises a drug and a dosage regime of the drug, a modification of the dosage regime of the drug of the at least one therapeutic treatment option in the initial therapeutic treatment options list
Higgins teaches
The adjusting the initial treatment options list comprising: i) using one or more logic trees
Par. [0022], “The classification methods of the invention may further be applied, for example, to classify an individual or group as to pharmacokinetic risk of an adverse drug reaction.”
Par. [0009], “In another embodiment, an automated classifier other than a learning machine is utilized to identify the patterns in the input phenotype data and compare them to the set of surrogate phenotypes using the data attributes provided by the invention. Examples of automated classifiers that can be used in accordance with this embodiment include Markov chain Monte Carlo computations, linear and non-linear classification algorithms including regression, Bayesian calculation of group member probabilities, decision trees and pattern-matching algorithms.”
Par. [0025], “The invention also provides methods for pharmacogenomic decision support in a hospital, clinic or other inpatient setting for the avoidance of pharmacological risk of an adverse event or adverse drug reaction. In one embodiment, the method comprises classifying an inpatient into a pharmacogenomic phenotype as described herein, wherein the classification is modified by one or more clinical and/or environment modifiers, receiving at a processor of a clinical decision system the modified pharmacogenomic phenotype for the inpatient, executing a set of instructions which cause the processor to query one or more drug databases for evidence of a potential adverse event based on hazardous drug-drug interactions, drug-gene interactions and producing an alert signal if an adverse event is detected.”
ii) based on the identified one or more patient specific modifying factors, performing one or more of: (1) a removal of the at least one therapeutic treatment option from the initial therapeutic treatment options list; (2) a replacement of the at least one therapeutic treatment option in the initial therapeutic treatment options list with another therapeutic treatment option from the list of therapeutic treatment options, and (3) when the at least one therapeutic treatment option comprises a drug and a dosage regime of the drug, a modification of the dosage regime of the drug of the at least one therapeutic treatment option in the initial therapeutic treatment options list
Par. [0025], “In one embodiment, the method further comprises a step of providing the physician with an alternative, optimal therapeutic regimen for the inpatient.”
Par. [0044], “Whenever the inpatient is prescribed a new drug 905, the pharmacy information system alerts the EHR 904 to undertake checking of drug databases for adverse drug-drug or drug-gene interactions 906, which prompts 907 the clinical decision support system 908 to update a recommended therapeutic regimen for optimal treatment of the patient by the physician 909.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jackson the ability to use a decision tree to identify one or more patient specific modifying factors and, based on the one or more patient specific modifying factors, performing one or more of: removing at least one therapeutic treatment options, replacing one or more therapeutic treatment options, or modifying the dosage of a drug included in the one or more therapeutic treatment options, as taught by Higgins, because it enables the system to identify, based on patient data and data about the treatment options, when a recommended treatment is at risk for an adverse effect from a treatment and take action to prevent the adverse effect (see Higgins, par. [0002], [0022], [0044]).
Kamen teaches
Receiving at the device each of the following patient characteristics: whether a patient associated with the patient characteristics has a renal problem; whether the patient has a liver problem; and a pharmacological status of the patient with current drugs
Par. [0030], “The first module may also be configured to receive information about pre-existing parameters related to the patient from a first database (e.g., an EHR database containing information about the patient), for example, including patient-condition parameters such as medication allergies or sensitivities, other currently administered medications presently in the patient's tissue, age, weight, height, kidney, or liver function. The first module may also be configured to obtain medication information about the ordered medication and/or pre-existing medications from a second database (e.g., a drug information database), such as known medication interactions, effects of the medication or pre-existing medications on blood pressure, pulse, heart rhythm, or respirations, for example. The first module can be configured to compare the patient's currently-measured, patient-condition parameters and received, pre-existing, patient-condition parameters with known normal ranges, and create a table of patient-condition parameters found to be outside the normal ranges.”
Comparing the patient kidney and liver function to known normal ranges would identify whether a patient has a renal problem or a liver problem.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jackson and Higgins the ability to receive patient characteristics including whether a patient associated with the patient characteristics has a renal problem; whether the patient has a liver problem; and a pharmacological status of the see Kamen, par. [0030], [0401], [0763]). 

Claim 2
	Regarding claim 2, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 1. Jackson further teaches
Each patient characteristic in the list of patient characteristics comprising information on at least one of: a diagnosis, an age, a gender, a functional severity of a disease, a pharmacological status with current drugs, a medication history, biophysical information, an additional medical condition, and an allergy
Par. [0078], “Biomarkers may be genomic (e.g. single nucleotide variations (SNV), Copy number variations (CNV), insertions, deletions, gene fusions, polyploidy, gene expression, miRNA's), proteomic (e.g. post-translational modifications, expression), metabolites, electrolytes, physiological parameters (e.g. blood pressure), patient age, patient weight, patient ethnicity, disease indication, patient disease stage, patient disease grade, patient co-morbidities.”
Although biomarker is used in the rejection of claim 1 to refer to the predictive rule associated with the data accessed from the databases, par. [0077] of Jackson states that “biomarker”, as used in that application, can mean either the predictive rule or the patient characteristics associated with that rule (i.e., the variant).

Claim 3
	Regarding claim 3, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 1. Jackson further teaches
Each patient characteristic in the list of patient characteristics comprising genetic information, and wherein the genetic information comprises a genetic variant
Par. [0078], “Biomarkers may be genomic (e.g. single nucleotide variations (SNV), Copy number variations (CNV), insertions, deletions, gene fusions, polyploidy, gene expression, miRNA's), proteomic (e.g. post-translational modifications, expression), metabolites, electrolytes, physiological parameters (e.g. blood pressure), patient age, patient weight, patient ethnicity, disease indication, patient disease stage, patient disease grade, patient co-morbidities.”
Par. [0128], “It is imaginable that via genome-wide detection and prioritization of tumor-specific gene sequence variants from single patient case samples, treatment prioritization may be based on integrating all indication-relevant information with confidence or knowledge scores, which can be applied to proteins/genes. This method allows directly assessing the treatment-relevance of all patient variants in protein coding genes.”

Claim 6
	Regarding claim 6, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 4. Jackson further teaches
Identifying associations between one or more of: a) a medical condition in the list of medical conditions and a therapeutic treatment option in the list of therapeutic treatment options; B) a modifying factor in the list of modifying factors, a patient characteristic in the list of patient characteristics and a therapeutic treatment option in the list of therapeutic treatment options; C) a modifying factor in the list of modifying factors, a patient characteristic in the list of patient characteristics, a therapeutic treatment option in the list of therapeutic treatment options and a medical condition in the list of medical conditions
Par. [0164], “Similarly, the analysis module 260 may retrieve data from the mined databases 220. For example, the analysis module 260 may retrieve data characteristics of each of the biomarkers associated with an indication and/or patient. In some implementations, the data characterization of each biomarker may include at least one of: drugs used in treatment or other treatment methods (D), type of effect (T) (e.g., response, resistance, risk), expected response based on the knowledge of biomarker (S), evidence level (L), such that the analysis module 260 may characterize the biomarker as: B.sub.i=(I.sub.i,V.sub.i,D.sub.i,T.sub.i,S.sub.iL.sub.i).”
Par. [0168], “In some implementations, the applicability of a biomarker is determined by the patient specific data and drug treatments available to the patient. For example, the applicability A of a biomarker B.sub.i to a fixed treatment D.sub.k for a patient P may be represented as: A(P,D.sub.k,B.sub.i).” 
Par. [0171], “In some implementations, the effects are grouped by the above-described type T (e.g., response, resistance, risk) for each drug or treatment, each group being provided with a separate score. In other implementations, the groupings may be summed with a weighting factor, wherein the weighting factor may be the effect size S.sub.i. The product of the applicability A with 
Par. [0173], “In some implementations, a single treatment score t is determined for each treatment based on the effect of the drug or treatment over each of the above-described types.”
Identifying the predictive rule biomarker and determining applicability of a treatment based on an association of the patient info, the predictive rule biomarker, and an available drug treatment, modifying the applicability score based on the efficacy and/or risk of side effects, and identifying a treatment from possible treatment options is identifying an association between a modifying factor (the efficacy and/or risk), a patient characteristic in the list of patient characteristics (the patient data P and the associated predictive rule biomarker B), and a therapeutic treatment option in the list of therapeutic treatment options (drug or treatment D). 
However, Jackson does not explicitly teach
A logic tree identifying associations between one or more of: a) a medical condition in the list of medical conditions and a therapeutic treatment option in the list of therapeutic treatment options; B) a modifying factor in the list of modifying factors, a patient characteristic in the list of patient characteristics and a therapeutic treatment option in the list of therapeutic treatment options; C) a modifying factor in the list of modifying factors, a patient characteristic in the list of patient characteristics, a 
Higgins teaches
A logic tree identifying associations between one or more of: a) a medical condition in the list of medical conditions and a therapeutic treatment option in the list of therapeutic treatment options; B) a modifying factor in the list of modifying factors, a patient characteristic in the list of patient characteristics and a therapeutic treatment option in the list of therapeutic treatment options; C) a modifying factor in the list of modifying factors, a patient characteristic in the list of patient characteristics, a therapeutic treatment option in the list of therapeutic treatment options and a medical condition in the list of medical conditions
Par. [0025], “The invention also provides methods for pharmacogenomic decision support in a hospital, clinic or other inpatient setting for the avoidance of pharmacological risk of an adverse event or adverse drug reaction. In one embodiment, the method comprises classifying an inpatient into a pharmacogenomic phenotype as described herein, wherein the classification is modified by one or more clinical and/or environment modifiers, receiving at a processor of a clinical decision system the modified pharmacogenomic phenotype for the inpatient, executing a set of instructions which cause the processor to query one or more drug databases for evidence of a potential adverse event based on hazardous drug-drug interactions, drug-gene interactions and producing an alert signal if an adverse event is detected.”
Par. [0009], “Examples of automated classifiers that can be used in accordance with this embodiment include Markov chain Monte Carlo computations, linear and non-linear classification algorithms including 
The motivation and rationale to combine the Higgins reference with the combination of Jackson, Higgins, and Kamen to teach the limitations of claim 1 are substantially the same as the motivation and rationale to combine the references to teach the limitations in claim 1 because it is similarly modifying the decision logic by using a decision tree to identify correlations between modifying factors, patient characteristics, and treatment options in claim 1. For that reason, the motivation and rationale to combine of claim 1 is incorporated herein.

Claim 7
	Regarding claim 7, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 4. However, Jackson does not teach 
The logic trees being stored in the database
Higgins teaches
The logic trees being stored in the database
Par. [0164]-[0166] describes the system generating the model, classifying the patients according to phenotype, storing that classifier in the patients’ EHR, and using the model to identify any potential adverse reactions when patients are prescribed new drugs in the future. This shows that the model has been generated and stored somewhere on the system so it can be accessed at a later time. Par. [0009] states that the classifier can be a decision tree. 
It would have been obvious to one having ordinary skill in the art before the expected filing date of this application to add to the system of Jackson, Higgins, and Kamen, the ability to store the logic trees in a database, as taught by Higgins, because it allows the system the ability to use the same logic to make decisions about treatment recommendations for a patient in the future (see Higgins, par. [0164]-[0166]).

Claim 11
	Regarding claim 11, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 1. Jackson further teaches 
One of the modifying factors being based on at least one of: evidence of harm linking the patient characteristic to the therapeutic treatment option and evidence of benefit linking the patient characteristic to the therapeutic treatment option
Par. [0144], “Information about drug or treatment response may also be included in the DRDB, including whether the variant confers increased responsiveness to treatment, resistance to treatment, or a risk of adverse events when a treatment is applied, as well as degree of sensitivity or quantity of the effect or clinical response.”

Claim 13
	Regarding claim 13, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 1. Jackson further teaches
Receiving the patient characteristics comprising accessing an electronic health record of the patient
Par. [0155], “Still referring to FIG. 3A, and in greater detail, in some implementations, a clinical user may be presented with a summary section 301. The summary section 301 may provide the clinical user with an overview of a patient's medical record. In some implementations, the summary section 301 may list specific variants found in the patient's cells or other medical information relating to genomic information. In some implementations, the summary section links directly to third party digital medical record systems, 

Claim 16
	Claim 16 is a system claim that recites a system configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. the combination of Jackson and Higgins teaches the following limitations not present in claim 1.
A system
Abstract, “Systems and methods are described herein for the prioritization of possible treatment options based on biomarkers, such as (but not limited to) tumor and germline-based genomic variants.”
A database
Par. [0025], “In further embodiments of the method, the information about the predictive rules for the set of one or more biomarkers with respect to the identified plurality of treatments is stored in one or more mined databases.”
A device comprising memory and a processor
Par. [0103], “The client 102 and server 106 may be deployed as and/or executed on any type and form of computing device, e.g. a computer, network device or appliance capable of communicating on any type and form of network and performing the operations described herein. FIGS. 1C and 1D depict block diagrams of a computing device 100 useful for practicing an embodiment of the client 102 or a server 106. As shown in FIGS. 1C and 1D, 
Please refer to the rejection of claim 1 for additional limitations.

Claim 46
	Regarding claim 46, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 1. Jackson further teaches 
The modifying factors comprising one or more factors based on an effect of at least one or: an additional diagnosis; age; gender; functional severity of a disease; pharmacological status with current drugs; medication history; biophysical information; one or more additional medical conditions; genetic variants; and allergies on the therapeutic treatment options
Par. [0163], “Although referred to as variants V.sub.0, in many implementations, characteristics of other biomarkers may be utilized. Furthermore, in many implementations, the absence of a biomarker may be characterized and utilized for analysis. For example, the absence of a particular protein in a patient that typically is found in other patients with the same indication may be significant, may indicate an underlying genetic or physiological difference in the patient, and may be correlated with differences in treatment outcomes that may be specific to the patient or other patients having the mutation or variation.”
Par. [0164], “Similarly, the analysis module 260 may retrieve data from the mined databases 220. For example, the analysis module 260 may retrieve data characteristics of each of the biomarkers associated with an indication and/or patient. In some implementations, the data characterization of each biomarker may include at least one of: drugs used in treatment or other 

Claims 17-19, 21-22, 25-26, 28, and 47
Claims 17-18, 25-26, 28, and 47 are system claims ultimately dependent from claim 16 that recite additional functions that are the same or substantially similar to the additional method steps recited in claims 2-3, 6-7, 10-11, 13, and 46 respectively. Please refer to the rejections of claims 16 and 2-3, 10-11, 13, and 46.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jackson, Higgins, and Kamen, in further view of Nicolaas (US PG Pub. 2015/0227701).

Claim 4
	Regarding claim 4, the combination of Jackson, Higgins, and Kamen teaches all the limitations of claim 1. Jackson further teaches
Generating the initial therapeutic treatment options list comprising: identifying in the list of medical conditions a particular medical condition based on the received indication of a medical condition
Par. [0160], “FIG. 4A is a flow chart illustrating a method 400 for delivering clinical decision support according to one exemplary embodiment. In general, the analysis module retrieves an identification of an indication of a patient and the status of a biomarker in a patient (step 401).”
Par. [0162], “At steps 401 or 501, the analysis module 260 retrieves patient data and biomarker data from at least one database. The patient data may indicate if the patient has or is suspected of having a specific indication (i.e., disease).”
Identifying in the list of therapeutic treatment options one or more particular therapeutic treatment options, the one or more particular therapeutic treatment options being suitable for treating the particular medical condition
Par. [0174], “In some implementations, the treatments are then ranked based on the treatment score t.”
Par. [0175], “At steps 404 or 504, a least a portion of the identified treatments are prioritized response to the determined scores. In some implementations, treatments with lower scores may be ordered lower than treatments with higher scores.”
However, Jackson does not explicitly teach
Using one or more logic trees to identify in the list of therapeutic treatment options one or more particular therapeutic treatment options
Nicolaas teaches
Using one or more logic trees to identify in the list of therapeutic treatment options one or more particular therapeutic treatment options
Abstract, “A system for decision support comprises a path unit (10) for determining a determined path through a decision tree (2) that leads to a determined recommendation node (4) comprising a determined recommendation. The decision tree (2) comprises condition nodes (3) and recommendation nodes (4), wherein a condition node (3) comprises a condition associated with a particular branch of the decision tree (2).”
see Nicolaas, par. [0009]-[0012], [0054], [0093]-[0094]).

Claim 19
Claim 19 is a system claim ultimately dependent from claim 16 that recite additional functions that are the same or substantially similar to the additional method steps recited in claim 4. Please refer to the rejections of claims 16 and 4.

Response to Arguments
101 Rejections
Applicant's arguments filed June 24, 2021, have been fully considered but they are not persuasive.

The Applicant asserts that the claims are directed towards patent eligible subject matter because they are directed towards a practical application by providing an improvement to technology or other technical field. The arguments in support of this assertion are not persuasive.
When determining whether the additional limitations of the claim provide an improvement to technology, it must be determined whether the claimed invention improves a computer capabilities or uses the computer as a tool to implement the judicial exception. Additionally, the improvement cannot be provided by the judicial exception alone (MPEP 2106.05(a)). Another example of limitations that are not considered to provide an improvement 
The Applicant argues that the improvement to technology is based on the use of decision trees to identify treatment lists and then modifying the treatment list based on modifying factors associated with patient characteristics (Remarks, pg. 12-13). This is not an improvement to the functionality of a computer or another technical field. The identified judicial exception is the mental process used to identify treatment recommendations. An improvement in the ability to identify treatment recommendations using a computer is using a computer as a tool to implement the judicial exception, and the improvements in the ability to identify treatment recommendations more quickly comes from a general-purpose computer performing the judicial exception (see specification, par. [0081], which describes the computer instructions being implemented by a general purpose computer).
Because the system uses a computer as a tool to implement the judicial exception and not using the judicial exception to improve the capabilities of the computer, and any improvements in how quickly the treatment recommendations can be generated only come from a general purpose computer implementing the judicial exception, the claimed invention cannot be said to provide an improvement to computer technology or any other technical field.

With respect to the assertion that “enabling a user… to more effectively and efficiently identify suitable therapeutic treatment options and consequently treat a patient amounts to a practical application of the steps recited in the present claims”, this assertion is incorrect.
One type of limitation that can integrate the judicial exception into a practical application includes limitations that “effect a particular treatment or prophylaxis for a disease or medical condition.” (MPEP 2106.04(d)(2)). Among other considerations, in order to be considered a limitation that does effect a particular treatment or prophylaxis, the limitation “must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical Id. “For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” Id.
With respect to the present claims, the claimed invention only displays a list of recommended treatments on a display of a device. This is not sufficient to be considered actually effecting the treatment because it is only providing recommendations to a healthcare provider regarding possible treatments that could be prescribed to a patient rather than actually providing the particular treatment for a disease or condition.
Because the claims only output a list of recommended treatments and do not affirmatively recite effecting the treatments, the claims cannot be said to effect a particular treatment or prophylaxis.

With respect to the whether the claims integrate the judicial exception into a practical application because they recite the specific types of patient characteristics that can be used by the system, the arguments in support of this assertion are not persuasive.
“The courts have also identified some types of limitations that are not considered to integrate a judicial exception into a practical application.” (MPEP 2106.04(d)). Among those are “Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g)”. In MPEP 2106.05(g), it recites several examples of limitations that are considered to be insignificant extra-solution activity, including “Selecting a particular data source or type of data to be manipulated”. 
Requiring specific types of patient characteristics to be used in the process of identifying treatment recommendations is selecting by type the data to be manipulated, which is an insignificant extra-solution activity.


With respect to the arguments based on the assertion that the claimed invention solves a long-felt need, this argument is not persuasive.
Long-felt need is one of the secondary considerations that should be addressed as part of an obviousness analysis under 103 (MPEP 2141.II). These secondary considerations are not part of the analysis performed under 101, so the long-felt need arguments are not relevant to the 101 rejection.

With respect to the arguments based on Step 2B of the analysis, the arguments are not persuasive.
The arguments from the Applicant against Step 2B of the rejection rely on the assertion that the above cited arguments in favor of integrating the judicial exception into a practical application similarly apply to amounting to significantly more (Remarks, pg. 16). This is not correct. Insignificant extra-solution activity are not considered to be limitations that amount to significantly more than the judicial exception (MPEP 2106.05.I.A). Further, the insignificant extra-solution activity of selecting by type the patient characteristics to be manipulated in identifying the treatment recommendations is performed by the computer system retrieving information from a memory. Storing and retrieving information from a memory is a function that has been identified as being a well-understood, routine, and conventional function of a generic computer when recited broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Because the claim limitations are not limitations that are considered to be sufficient to amount to significantly more than the judicial exception, the argument that the claims amount to significantly more than the judicial exception is not persuasive.

For at least the foregoing reasons, the arguments against the 101 rejection are not persuasive, and the 101 rejections will be sustained.

103 Rejections
Applicant's arguments filed June 24, 2021, have been fully considered but they are not persuasive. 
With respect to the affidavit filed on June 24, 2021, submitted by Dr. Raymond John McConville, regarding the long-felt need in the art, the affidavit fails to establish the required showings required to establish a long-felt need.
When determining whether or not a long-felt need exists in the art, the following must be shown: “First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967)”, “Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988)”, and “Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).” (MPEP 716.04.I).
When determining whether a long-felt need exists, the long-felt need must be analyzed from the date a problem is identified and efforts are made to solve it (MPEP 716.04.II), and there must be evidence showing that there were prior unsuccessful attempts to do so (MPEP 716.04.I, “Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.)”
In the present application, the affiant asserts that a long-felt need has existed to solve the problem (Affidavit, par. 3, “I believe that at least prior to April 29, 2015, there was a persistent, long-felt need for a way to rapidly determine treatment options given a patient’s 
The Affiant cites two articles in support of the long-felt need, but these references are dated to 2015 and 2019 and do not “identif[y] and articulat[e}” the problem. Though the Guthrie reference is an analysis covering the years 1995-2010, the Guthrie reference does not specifically mention a need that was related to patients with renal problems or liver problems. The Roux reference, dated 2019, also fails to specifically mention patients with renal problems or kidney problems. Therefore, these references fail to show that there is a need related to “a way to rapidly determine treatment options given a patient’s personal characteristics including any renal problem, any liver problem, any patient co-morbidity or genetic variant, current drugs the patient is taking, and the patient’s medication history.” Therefore, there is no showing of any evidence of “the date the problem is identified and articulated”, so the evidence provided in the cited references fail to properly establish a long-felt need.
Additionally, the affidavit fails to provide evidence of prior unsuccessful attempts to solve the problem. The Affiant swears that “Prior to April 29, 2015, this long-felt need had not been met by any product of which I am aware.” This provides evidence that the affiant is not aware of the need having been solved by another before the invention by the Applicant, but it does not provide evidence that there had been any prior attempts to solve the problem.
Because the Affidavit submitted by the Applicant fails to make all of the showings required to establish “a long-felt need and failure by others”, the arguments based on the long-felt need are not persuasive. 
Additionally, as cited above in the rejection that was amended to address the newly added limitations, the Kamen reference teaches a system that has the ability to analyze patient data that includes kidney and liver function of a patient and medications present in the patient’s see Kamen, par. [0031], [0401]). Please refer to the rejection of claim 1 above for the full rejection.
For at least the foregoing reasons, the arguments against the 103 rejection are not persuasive and the 103 rejections will be sustained.

Applicant’s remaining arguments with respect to claim(s) 1-4, 6-7, 11, 13, 16-19, 21-22, 26, 28, and 46-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686